     Case 2:14-cv-01170-WBS-AC Document 159 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERALD SPENCE,                                     No. 2:14-cv-1170 WBS AC P
12                       Plaintiff,
13            v.                                         ORDER
14    STAMBAUGH, et al.,
15                       Defendants.
16

17          On July 27, 2020, plaintiff filed a combined cross-motion for summary judgment against

18   all defendants and an opposition to the County defendants’ motion for summary judgment. ECF

19   No. 154. The County defendants timely responded to plaintiff’s cross-motion. ECF No. 158; see

20   Local Rule 251(l) (opposition due within 21 days after service of motion). However, the City

21   defendants have not responded to plaintiff’s cross-motion for summary judgment.

22          Accordingly, IT IS HEREBY ORDERED that, within fourteen (14) days after the filing

23   date of this order, defendant City shall file and serve a response to plaintiff’s cross-motion for

24   summary judgment.

25   DATED: August 25, 2020

26

27

28
